PER CURIAM.
Samuel J. Hannon and Samuel J. Hannon, Trustee, appeal the dismissal of their complaint against Phillip Nassr and Reliant Nursery, Inc. for lack of prosecution. We reverse the order dismissing for failure to prosecute as there was record activity, to-wit: the filing of a Notice of Taking Deposition, Supplemental Interrogatories to Defendant and a Notice for Trial, during the one-year period preceding the order.1 State Department of Environmental Protection v. Crest Products, Inc., 671 So.2d 211 (Fla. 2d DCA 1996)(the filing of a notice for trial bars the trial court from dismissing the action for lack of prosecution); Oak Casualty Insurance Company v. Home, 661 So.2d 423 (Fla. 3d DCA 1995).
Reversed.

. Ordinarily, the filing of a Motion to Dismiss is the event which marks the end of the one year period within which we look for record activity. In this case the order of dismissal was entered by the trial court, sua sponte. Accordingly, the filing of the order is the significant event.